Citation Nr: 0208742
Decision Date: 07/31/02	Archive Date: 08/16/02

DOCKET NO. 96-12 512               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Buffalo, New York

THE ISSUE

What evaluation is warranted for post traumatic stress disorder
(PTSD) from September 11, 1992?

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel

INTRODUCTION

The veteran had active service from February 1943 to January 1946. 

This case comes to the Board of Veterans' Appeals (Board) from a
January 1994 decision by the Buffalo, New York, Regional Office
(RO). In a May 1999 RO decision the evaluation was increased to 30
percent, and a December 2001 RO decision assigned a 50 percent
rating effective February 2, 1999.

FINDINGS OF FACT

1. Between September 11, 1992 and February 2, 1999, PTSD was not
productive of more than definite social and industrial
inadaptability, or productive of more than occupational and social
impairment with occasional decrease in work efficiency and
intermittent periods of inability to perform occupational tasks.

2. Since February 2, 1999, PTSD has not been productive of more
than considerable social and industrial impairment, or productive
of more than occupational and social impairment with reduced
reliability and productivity due to such symptoms as: flattened
affect; circumstantial, circumlocutory or stereotyped speech; panic
attacks more than once a week; difficulty in understanding complex
commands; impairment of short- and long-term memory (e.g. retention
of only highly learned material, forgetting to complete tasks);
impaired judgment; impaired abstract thinking; disturbances of
motivation and mood; difficulty in establishing and maintaining
effective work and social relationships.

CONCLUSIONS OF LAW

1. The schedular criteria for an evaluation greater than 30 percent
for PTSD between September 11, 1992, and February 2, 1999, have not
been met. 38 U.S.C.A. 1155, 5103A, 5107(b) (West 1991 & Supp.
2002); 38 C.F.R. 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code
(DC) 9411 (2001); 38 C.F.R. 4.129, 4.130, 4.132, Diagnostic Code
9411 (1996); 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified in
pertinent part at 38 C.F.R. 3.102, 3.159, 3.326).

2 -

2. The schedular criteria for an evaluation greater than 50 percent
for PTSD since February 2, 1999, have not been met. 38 U.S.C.A.
1155, 5103A, 5107(b); 38 C.F.R. 4.1, 4.3, 4.7, 4.10, 4.126, 4.130,
Diagnostic Code 9411 (2001); 3@; C.F.R. 4.129, 4.130, 4.132,
Diagnostic Code 9411 (1996); 66 Fed. Reg. 45620 (Aug. 29, 2001) (to
be codified in pertinent part at 38 C.F.R.  3.102, 3.159, 3.326).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In 1992, the veteran, while receiving VA care through the partial
hospitalization program (PHP) claimed entitlement to service
connection for PTSD.

In a January 1993 letter, two VA therapists reported that the
veteran had participated in various therapy programs three to five
times per week since a 1983 hospitalization. They noted
longstanding marital and family problems. Socially, however, the
veteran was noted to assist with reunion activities of his World
War II unit. Mental status examination revealed the appellant to be
alert, friendly and cooperative. His speech was logical, although
quite circumstantial. He discussed having sleep problems, as well
as ongoing, weekly panic periods. His affect was full and
appropriate. His mood was dysthymic with both depression and
anxiety. The veteran's long term memory was good. There was no
evidence of delusions, and while insight was somewhat impaired, his
judgment was adequate for activities of daily living. The diagnoses
were generalized anxiety disorder with PTSD, and panic features,
mild dementia, dysthymia, and traits of compulsive personality
disorder.

The veteran underwent a VA social and industrial survey in March
1993. He reported poor concentration, memory impairment, sleep
problems, headaches, low self esteem, nightmares, nervousness, a
poor appetite, obsessive and suicide. thoughts, compulsive checking
habits, a startle reaction, fatigue, and a decreased sex drive with
intimacy difficulties. The social worker noted that the appellant

- 3 -

reported trying to avoid experiences that reminded him of World War
II, that he had a severely restricted affect, and that appellant
viewed his future as bleak.

At an April 1993 VA examination, the veteran reported trying to
avoid activities that reminded him of the war, as well as a history
of nightmares and flashbacks. Mental status examination revealed no
suicidal or homicidal ideation, and no delusions or hallucinations.
The veteran was oriented, coherent, and goal directed. He showed
normal cognitive function, and good insight and judgment. The
veteran reportedly was preoccupied with the war. The diagnoses were
dysthymia and PTSD.

At an October 1993 VA examination, the veteran complained of
nightmares, mood swings, flashbacks, and symptoms of anxiety,
depression, and panic. Mental status examination revealed an
anxious, nervous and inappropriate affect. There was no evidence of
hallucinations, delusions, or suicidal or homicidal ideation.
Insight and judgment were opined to be fair. The diagnoses were
mild PTSD, dysthymia, and panic disorder.

A February 1994 Treatment Coordinator noted that the veteran had
been retired since 1984. Axis I diagnoses were generalized anxiety
disorder with PTSD and panic features, major depression secondary
to PTSD and to chronic pain (degenerative joint disease and
polymyositis were noted on Axis III), and mild dementia. Symptoms
of his mental disorders included twice weekly nightmares, intrusive
thoughts of the war, and occasional panic-type attacks when
restricted or confined. He was "sensitive to issues of fairness,"
and showed several compulsive traits in the PHP and at home. He
reported marital problems due to arguments about who was "right."
The Axis II diagnosis was compulsive traits. The record listed the
many programs in which the veteran had been participating, and
noted that the most successful were pharmaceutical management of
sleep and moods, and those therapies, such as vocational
rehabilitation, that provided active diversionary treatment (as
opposed to "talk therapy"). The record noted that the veteran
socialized freely with all members of the PHP community.

4 -

On mental status examination, it was noted that his speech was
logical, but circumstantial. The appellant said he like crying
sometimes when he lost the thread of the conversation, and believed
that memory impairment had increased during the prior year. He had
some word-finding problems which impaired conversational flow.
Long-term memory was fair. Affect was full and appropriate and he
reported a moderation in anxiety and depressed mood during the
prior six months. His long term memory was judged to be fair. There
was no evidence of a thought disorder, and judgment and insight
were deemed adequate for activities of daily living. The Global
Assessment of Functioning (GAF) score was 65.

Records from vocational rehabilitation therapy (VRT) show that the
veteran maintained high levels of productivity, motivation, and
confidence but, as he aged, he began to take more frequent breaks
from woodworking projects. He enjoyed the socializing aspect of the
program, and liked to talk to and "kid" other patients in a
friendly way. In May 1994, it was noted that he sometimes made some
bizarre mistakes on his projects, such as applying glue to the
outside, rather than the inside, of molding, and he was asked to
write notes to himself to reinforce procedures and the sequence of
steps in a project.

The June 1994 VRT report noted that the veteran made little
progress on a project, for fear of making mistakes, in spite of
repeated instructions and demonstrations. He had difficulty with
routine tasks and was overwhelmed if he had to solve a problem in
connection with unfamiliar tasks. Productivity began to wane.

The August 1994 VRT report noted a continuing decline in the
veteran's energy level and cognitive abilities. Frequent mistakes,
which previously gave rise to some depression, no longer did so.
Productivity and motivation were up in spite of more frequent and
longer breaks. Also in August, the veteran participated in a group
discussion of World War II history and socialized well with other
members of the group. In September and December 1994, he reported
a series of nightmares followed by panic attacks. Records
throughout 1994 noted the veteran's survivor guilt and concern
about a declining memory, but levels of productivity, motivation,
and confidence, down in mid-year, had increased.

5 -

VA records from 1995 noted that problem-solving capacity improved
and stabilized. Nightmares and panic occurred about every two
weeks. Included among these records is a February 1995 summary note
noting that the appellant's GAF score was 65 for generalized
anxiety, with PTSD, panic features, major depression and mild
dementia.

In February 1996, the vocational rehabilitation therapist noted
that the veteran continued to socialize, that he helped others with
their projects, and that his productivity increased. The team
coordinator noted improvement in sleep, with the last nightmare
more than five weeks earlier, speech less circumstantial than in
the past, though still with some word-finding difficulty, and less
"memory derailment." The veteran reported improvement in memory and
concentration due, he thought, to improved sleep.

Records dated later in 1996 noted the veteran's increased concern
with his wife's physical and mental condition. She had had a hip
replacement, became depressed, and had been unwilling to leave the
house. In addition, he was concerned with his diabetes and his
diabetic diet. He noted recurrence of a growth in his groin like
one surgically removed years earlier. Still, he participated
actively in VRT, and continued to demonstrate high levels of
motivation and work tolerance. A periodic summary record dated in
August 1996 recorded a GAF score of 65. December 1996 records noted
depression and insomnia that was addressed with a change of
medication.

Records dated in 1997 noted decreased PHP attendance due to family
medical problems and the temporary loss of use of his car due to a
motor vehicle accident. His psychiatrist noted, in June, that the
veteran reported that he was sleeping better. August 1997 VRT
records noted that the veteran had difficulty processing
instructions and could seldom remember them from one day to the
next. Also in August, the treatment coordinator noted that the
veteran's mood was mildly to moderately depressed, and attributed
that to continued tension in his marriage. He said the veteran was
bothered each day by intrusive war memories, but nightmares
occurred at intervals of three or four weeks. The diagnoses
remained unchanged and the veteran continued to be assigned a GAF
score of 65.

6 -

January 1998 records noted that the veteran's attendance at the PHP
declined after his private doctor advised him not to drive. In
February, the veteran told his psychologist that recently, while
shaving, he recalled the faces of some service comrades who died in
combat. He also complained of occasional dizziness. The doctor
noted that depression was under control and anxiety was secondary
to concern about dizziness. The veteran's treatment coordinator
noted that nightmares currently occurred at intervals of four to
six weeks. By April 1998, the veteran had made other arrangements
for transportation, and attendance at the PHP increased. April VRT
records noted that he reengaged in verbal banter, which had
traditionally been his forte, renewed his position in his peer
group, and his spirits, energy level, and functioning, picked up
since his return to the PHP. On the other hand, that same month,
the veteran complained to his psychologist and psychiatrist about
sleep problems. Nightmares were not reported. His medication was
adjusted and he reported relief. June 1998 records noted the recent
demise of the veteran's sister, and his appointment as executor of
her estate. He complained, during the ensuing months, of the burden
imposed by his duties as an executor.

At a July 1998 VA examination, the veteran reported wartime related
nightmares and flashbacks. These nightmares and intrusive thoughts
reportedly sometimes resulted in increased anxiety. Still, the
examiner said they did not cause true panic attacks as in the case
of a panic disorder. The examiner noted earlier diagnoses of
dementia, but said that dementia was not evident on the current
examination. The veteran cried when he reported the death of a
brother in Italy during World War II. The examiner noted that the
veteran had participated for fourteen years in a World War II
discussion group in the PHP, and that he collected World War II
memorabilia. On mental status examination, he was alert, oriented,
and speech was spontaneous. His affect was depressed. Thought
processes were coherent, bat the examiner felt that content
centered on hatred of Japanese because of his wartime experiences.
Insight and judgment were fair. The Axis I diagnosis was severe
PTSD with a depressive component, and the GAF score was 45.

August 1998 VRT records noted that the veteran was friendly and
well liked by others in the PHP community. However, he reported
additional stress following the

- 7 -

disappearance at home of a large sum of money from his trousers.
October 1998 records noted that the veteran worked independently
with minimal instruction.

January 1999 VRT records noted continued decline in the veteran's
PHP attendance. Past attendance had been in the range of fourteen
to sixteen sessions per month but, more recently, was down to five
sessions, and the therapist expressed concern.

In February, the veteran reported feeling "trapped" in his
neighborhood because he could not drive due to persistent feelings
of dizziness. His team coordinator noted that the duties as
executor of his sister's estate also took their toll. In addition,
a vacation trip was precluded by his wife's physical ailments. The
veteran also expressed concern about the possibility of needing to
take diabetic medication by injection rather orally. Finally, he
expressed frustration with his inability, because of transportation
problems, to attend the PHP more frequently. The GAF score, which
had been 65 except for the score of 45 assigned at the July 1998 VA
examination, was 50.

In March 1999 records, the veteran expressed sadness, and reported
suicidal or "take me" thoughts. He denied having a plan, intent, or
easy means to commit suicide. Also, he said he enjoyed his
grandchildren and knew that his death would have a negative impact
on them. In addition, he was concerned with his diabetes and his
poor self-control with regard to his diet.

In April 1999 records, his team coordinator noted that the veteran
had "early stage of cognitive impairment related to his age." The
doctor also noted difficulty adjusting the medication dosage as a
prior reduction was thought to have possibly caused dizziness, but
then depression, and problems with sleep, increased.

May and June 1999 VRT records noted that the veteran's attendance,
declined due to transportation problems, and that he used his
therapy visits for socializing. He had trouble with tasks that
formerly were routine, and trouble getting started, and the
therapist suggested that the reduction in his cognitive abilities
was due to the

8 -

reduction in his attendance at the PHP. His motivation,
productivity, and work tolerance accordingly declined.

In August 1999, his-treatment coordinator noted that the veteran's
nightmares occurred at intervals greater than four weeks. The
doctor noted decline in cognitive abilities and attributed it to
the aging process and reduced attendance at the PHP. The GAF score
was 40.

A September 1999 record from his treating psychologist noted the
veteran's belief that his deceased comrades might be envious, but
not resentful of his survival because they would realize that his
survival and their deaths were a result of chance. Other September
VRT records noted that the veteran's socializing during visits. His
lack of productivity was judged to be the result of his dependence
on others for his transportation needs.

VRT records dated in 1999 and 2000 noted that the veteran's visits
had declined to one or two times per week due to transportation
difficulties. When working on projects, he needed frequent
reorientation, especially at the beginning of sessions, and then
worked for up to an hour before he became distracted and turned to
socializing with other patients. He spent more time socializing
with others, and enjoyed and contributed to the banter of the
clinic. Early in the year, he needed to be reminded of the topic of
conversation, but his conversation improved markedly later. His
productivity declined due to reduced attendance and to socializing
during visits.

A May 2000 record by his team coordinator noted that the veteran
brought his World War II "memory book" to the session, and shared
some of his wartime experiences.

At an October 2000 VA examination, the veteran said he lived with
his wife of 41 years. His daughter lived nearby with his three
grandchildren whom he adored. The veteran said he had been a light
sleeper since service, hypervigilant, and had to have his own room
so he would not harm his wife upon waking from a nightmare. With
regard to his report of hypervigilance, he related an incident when
he thought

9 -

he heard an intruder in the house and went to investigate with a
Japanese rifle, a souvenir from service, which was unloaded but
with the bayonet fixed. Instead of an intruder, he found his wife.
He denied postservice aggressive behavior.

The examiner said it was apparent that the veteran was not
psychotic, but noted his report that he sat on his porch on
Memorial Day and envisioned seeing dead comrades returning to their
graves. In addition, he gave a history of combat related nightmares
that woke him. Mental status examination revealed that the veteran
was alert, oriented and cooperative. His thought processes were
coherent, and without delusions, or visual or auditory
hallucinations. His thought content focused on postservice PTSD
problems, and his affect was at times tearful. His speech was
spontaneous and unpressured, and insight was moderate. The
appellant reported that it was helpful to talk about wartime
experiences, and he would have preferred to talk longer than the
hour he was allotted. The diagnosis was severe PTSD. The lack of
transportation was noted to cause stress and preclude attending PHP
more than twice each week. The GAF score was 42.

A May 2001 VA mental status examination revealed logical but
moderately circumstantial speech. His mood was fair, and excessive
survivor guilt was evident. The appellant's insight and judgment
were adequate. The examiner assigned a GAF score of 40. The
examiner noted, however, that his continuing symptoms due to PTSD
were only mild to moderate in degree, with occasional several panic
attacks.

Analysis

At the outset, the Board notes that the Veterans Claims Assistance
Act of 2000 (VCAA) was enacted during the pendency of this appeal.
Pub. L. No. 106-475, 114 Stat. 2096 (2000). VCAA is codified at 38
U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West Supp.
2001). In addition, VA has issued implementing regulations. See 66
Fed. Reg. 45620, 45630-2 (August 29, 2001) (to be codified at 38
C.F.R. 3.102, 3.156(a), 3.159, and 3.326). VCAA, and the
implementing regulations, are liberalizing and, therefore, are
applicable to this case. See Karnas v. Derwinski, 1 Vet. App. 308,
312-3 (1991).

- 10-

VCAA describes duties on the part of VA to advise the claimant of
the evidence needed to substantiate a claim, and to inform the
claimant of the evidence VA will attempt to obtain and that which
the claimant must provide. 38 U.S.C.A. 5103A. In addition, VA must
make reasonable efforts to help the claimant obtain relevant
evidence, and must notify the claimant of any failure of such
efforts, but VA is not required to provide such assistance if there
is no reasonable possibility that it would aid in substantiating
the claim. Id.

In this case, the RO sent the veteran a May 1995 Statement of the
Case (SOC) that listed the evidence considered and set forth the
applicable law and rating criteria. Subsequent Supplemental
Statements of the Case (SSOC) reflected a review of additional
evidence, law, rating criteria, and the assignment of two increases
during the appellate period. The SOC and SSOCs, by setting forth
the rating criteria provided the veteran with notice of the nature
of the evidence needed for an increased evaluation.

The Board finds that the statement and Supplemental statements of
the case provided the veteran with adequate notice of what the law
requires to award an increased evaluation for PTSD, to include on
a staged basis. The veteran further was provided adequate notice
that VA would help him secure evidence in support of his claim if
he identified that evidence. Additionally, he was provided notice
of, and he did report for, a VA examination to help determine the
current nature and extent of his disorder.

The statement and supplemental statements of the case also provided
notice to the veteran of what the evidence of record, to include
the VA examination, revealed. Additionally, they provided notice of
what the remaining evidence showed including any evidence
identified by the appellant. Finally, these documents provided
notice why this evidence was insufficient to award an increased
evaluation, as well as notice that the appellant could still submit
supporting evidence. Thus, the appellant has been provided notice
of what VA was doing to develop the claim, notice of what he could
do to help his claim, and notice of how his claim was still
deficient. Because no additional evidence has been identified by

the appellant as being available but absent from the record, the
Board finds that any failure on the part of VA to further notify
the appellant what evidence would be secured by VA and what
evidence would be secured by the appellant is harmless. Cf.
Quartuccio v. Principi, 2002 U.S. Vet. App. Claims LEXIS 443 (June
19, 2002).

In rating the veteran's PTSD the disability must be viewed in
relation to its history, so examination reports and treatment
records dating back to the date of the claim are considered. 38
C.F.R. 4.1. The history of disability is even more important where,
as here, the veteran disagrees with the initial evaluation assigned
upon the grant of service connection. In such a case, separate
ratings can be assigned for separate periods of time, based on the
levels of disability manifested during each separate period of
time, from the effective date of service connection. See Fenderson
v. West, 12 Vet. App. 119, 126 (1999).

The veteran disagreed with the initial 10 percent evaluation for
PTSD and, daring the course of the appeal, this evaluation was
increased to 30 and then to 50 percent. A veteran, however, seeking
an evaluation greater than that assigned is presumed to seek the
maximum benefit allowed by law. AB v. Brown, 6 Vet. App. 35, 38
(1993). Hence, the claim remains in appellate status.

Regulations for evaluating mental disorders were amended effective
November 7, 1996. Where, as here, regulations concerning
entitlement to a higher evaluation are changed during the pendency
of an appeal, the veteran is entitled to a decision on the claim,
for any period after the effective date of the amendment, under the
rating criteria most favorable thereto unless the law provides
otherwise. Karnas v. Derwinski, 1 Vet. App. 308 (1991). However,
amended regulations and rating criteria may not be applied to any
period that precedes their effective date. 38 U.S.C.A. 5110(g)
(West 1991). Thus, in this case, only the old regulations and
rating criteria may be applied prior to November 7, 1996, but the
most favorable regulations and rating criteria, old or new, may be
applied to any period thereafter.

Pre-November 1996 regulations provided that social and industrial
inadaptability were the basic criteria for rating psychiatric
disorders. Social integration was

- 12 -

considered one of the best determinants of mental health and
reflected the ability and desire to establish healthy and effective
interpersonal relationships. However, in evaluating a disability,
social inadaptability was to be considered only as it affected
industrial adaptability. 38 C.F.R. 4.129. The evaluation was to be
based on actual symptomatology as it affected social and industrial
adaptability. Two important determinants of disability were time
lost from gainful work and a decrease in work efficiency. However,
an emotionally sick veteran with a good work record was not to be
underevaluated nor was a veteran's condition to be overevaluated on
the basis of a poor work record not related to the psychiatric
picture. 38 C.F.R. 4.130.

Under the provisions of 38 C.F.R. 4.132, Diagnostic Code 9411 a 70
percent evaluation was warranted when the ability to establish and
maintain effective relationships with people was severely impaired
and psychoneurotic symptoms caused severe impairment in the ability
to obtain or retain employment. A 50 percent evaluation was
warranted when the ability to establish or maintain effective
relationships with people was considerably impaired and
psychoneurotic symptoms resulted in such a reduction in
reliability, flexibility, and efficiency as to cause considerable
industrial impairment. A 30 percent rating was warranted when there
was a definite impairment in the ability to establish or maintain
effective and wholesome relationships with people. The
psychoneurotic symptoms resulted in such reduction in initiative,
flexibility, efficiency and reliability levels as to produce
definite industrial impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated that the
term "definite" in 38 C.F.R. 4.132 was "qualitative" in character,
whereas the other terms were "quantitative" in character, and
invited the Board to "construe" the term "definite" in a manner
that would quantify the degree of impairment. In a subsequent
opinion, the General Counsel of the VA concluded that "definite" is
to be construed as "distinct, unambiguous, and moderately large in
degree." It represents a degree of social and industrial
inadaptability that is "more than moderate but less than rather
large." VAOGCPREC 9-93; 59 Fed.Reg. 4753 (1994). The Board is bound
by this interpretation of the term "definite." 38 U.S.C.A. 7104(c).

- 13 -

Current regulations provide that the diagnosis of a mental disorder
must conform to the diagnostic criteria of the fourth edition of
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL
MANUAL OF MENTAL DISORDERS (DSM-IV). 38 C.F.R. 4.125(a). The
frequency, severity, and duration of psychiatric symptoms must be
considered as well as the length of, and the veteran's ability to
adjust during, periods of remission. The evaluation assigned must
be based on all the evidence of record that bears on occupational
and social impairment and not merely on the examiner's assessment
of the level of disability at the moment of the examination.
Finally, social impairment must be considered but the evaluation
may not be based solely on social impairment. 38 C.F.R. 4.126.

The current rating criteria for 38 C.F.R. 4.130, Diagnostic Code
9411 provide that a 70 percent evaluation is warranted for
occupational and social impairment with deficiencies in most areas
such as work, family relations, judgment, thinking, or mood, due to
such symptoms as: suicidal ideation; obsessional rituals that
interfere with routine activities; intermittently illogical,
obscure, or irrelevant speech; near-continuous panic or depression
affecting the ability to function independently, appropriately, and
effectively; impaired impulse control such as unprovoked
irritability with periods of violence; spatial disorientation;
neglect of personal appearance and hygiene; difficulty in adapting
to stressful circumstances including work or a similar setting; and
inability to establish and maintain effective relationships.

A 50 percent evaluation is warranted for occupational and social
impairment with reduced reliability and productivity due to such
symptoms as: flattened affect; circumstantial, circumlocutory, or
stereotypical speech; panic attacks more frequent than once a week;
difficulty understanding complex commands; impairment of memory
characterized by, for example, forgetting to complete tasks or the
retention of only highly-learned material; impaired judgment;
impaired abstract thinking; disturbances of motivation and mood;
and difficulty in establishing and maintaining effective work and
social relationships. A 30 percent rating is warranted where there
is occupational and social impairment with occasional decrease in
work efficiency and intermittent periods of inability to perform
occupational tasks (although generally functioning satisfactorily,
with routine behavior, self-care and

- 14 -

normal conversation), due to such symptoms as: depressed mood,
anxiety, suspiciousness, panic attacks (weekly or less often),
chronic sleep impairment, mild memory loss (such as forgetting
names, directions, recent events).

The Board first turns to the pre- 1996 rating criteria for mental
disorders which focused on social and industrial inadaptability. In
doing so, the Board finds that the veteran is, and has been, very
socially adaptable. Records are replete with references to his
socializing with peers during VRT sessions. He assists others with
their projects, engages them in verbal banter, and maintains a
position in his peer group. Clearly, the veteran relishes his PHP
visits and actually revels in the associations with other veterans
those visits entail. Indeed, the records show deterioration of
social adaptability only during periods when transportation
problems reduced the frequency of his VRT sessions. It is somewhat
difficult to assess industrial adaptability during a period of
retirement, but VRT recorded show that the veteran's levels of
motivation and, productivity, though they waxed and waned, were
generally high. Therapists attributed declines in those levels to
the aging process, to transportation problems and the reduction in
VRT attendance caused thereby, and to the veteran's socializing
with others. In sum, there is no basis, under the pre- 1996 rating
criteria, for an evaluation greater than 30 percent prior to
February 2, 1999, or for an evaluation greater than 50 percent
thereafter.

Turning to the post- 1996 rating criteria the record reveals no
evidence of impaired judgment or abstract thinking. Further, as
indicated above, the veteran has had no difficulty establishing and
maintaining effective work and social relationships. He felt
trapped in his neighborhood due to transportation problems, but the
anxiety that resulted did not rise to the level of panic and was
not due, in any case, to PTSD. He occasionally had "word-finding"
difficulty, trouble understanding instructions for VRT projects,
and some memory impairment, but those cognitive impairments seemed
transient with more significant periods of "remission." The term
"remission" is used advisedly because therapists never attributed
those cognitive impairments to PTSD; rather, they attributed them
to the aging process and to reduced PHP attendance. Accordingly, an
evaluation greater than 30 percent is not warranted for this period
under the post- 1996 rating criteria.

- 15 -

For the period since February 2, 1999, the Board finds that, except
for the "word- finding" difficulty addressed above, the veteran
manifested none of the symptoms listed in the post- 1996 rating
criteria for a 70 percent evaluation for PTSD. Thus, it cannot be
said that those symptoms caused deficiencies in work, family
relations, judgment, thinking, or mood, or otherwise caused
occupational or social impairment.

The Board notes the argument by the veteran's representative, in a
June 2002 Appellant's Brief, that the evaluation of the veteran's
PTSD should be based on PTSD symptoms rather than the symptoms in
the VA rating criteria for mental disorders. The diagnostic
criteria, or symptoms, for PTSD are: (1) the person was exposed to
a traumatic event; (2) the traumatic event is persistently
reexperienced; (3) there is persistent avoidance of stimuli
associated with the traumatic event and a numbing of general
responsiveness; and (4) there are persistent symptoms of increased
arousal not present before the traumatic event. DSM-IV, 427-9. (The
revised third edition of the DSM applied prior to the November 1996
amendments to the VA rating criteria, but the diagnostic criteria
are essentially the same in both editions.)

The evidence shows that the veteran reported reexperiencing wartime
recollections when shaving, while seated on Memorial Day, and in
dreams. It is not entirely clear that he continues to reexperience
wartime events, although he reportedly thinks about the war on a
daily basis. The veteran does report avoiding wartime related
stimuli. It must, however, be noted that he collects World War II
memorabilia, shows his World War II "memory book" to his therapist,
willingly discusses wartime events, participates in World War II
discussion groups, assists with unit reunion activities, and
socializes well with other World War II veterans.

With regard to symptoms of increased arousal, it is not clear that
insomnia, or any other sleep disturbance save for dreams, was
related to PTSD. Moreover, counseling records show that sleep
problems have been controlled by medication. On one occasion, the
veteran claimed hypervigilance, but his report related to his
investigation of a noise he thought was made by an intruder. Such
an investigation seems prudent, not hypervigilant. There is some
evidence of cognitive impairment

- 16 -

which may be worsening, but the veteran's therapists attribute it
to the aging process and to his reduced PHP attendance. Decreased
cognition has not been associated with PTSD. There is also some
evidence that the veteran occasionally becomes sad when discussing
fallen comrades or other wartime events. However, sadness is not a
diagnostic criterion of PTSD, and it is not an inappropriate mood
in the circumstances. Finally, many records have noted survivor
guilt which also is not a diagnostic criterion of PTSD. However,
the veteran said his dead comrades might envy his survival, but
would not resent it, because they all realized that survival was a
matter of chance. In sum, the veteran's PTSD symptoms have not been
significant, records show they have waned, rather than waxed, in
recent years, and they do not warrant evaluations greater than
those assigned.

The representatives in the June 2002 Appellant's Brief and in a May
2001 statement, have alluded to the Global Assessment of
Functioning Scale and the veteran's GAF scores, and have contended
that those scores should be used to establish an evaluation. In
this regard, the Global Assessment of Functioning score is based on
a scale reflecting the "psychological, social, and occupational
functioning on a hypothetical continuum of mental health illness."
Richard v. Brown, 9 Vet. App. 266. 267 (1996). The DSM provides
that GAF scores from 31 to 40 represent some impairment in reality
testing evidenced by such symptoms as speech that is at times
illogical, obscure, or irrelevant, or major impairment in several
areas such as work, school, family relations, judgment, thinking,
or mood. GAF scores from 41 to 50 represent serious symptoms
evidenced by such symptoms as suicidal ideation, severe obsessional
rituals, or frequent shoplifting, or any serious impairment in
social or occupational functioning, such as having no friends or
being unable to hold a job. GAF scores from 51 to 60 represent
moderate symptoms evidenced by such symptoms as a flat affect,
circumstantial speech, or occasional panic attacks, or moderate
difficulty in social or occupational functioning, such as having
few friends or having conflicts with co-workers. GAF scores from 61
to 70 represent mild symptoms evidenced by such symptoms as a
depressed mood or mild insomnia, or some difficulty in social or
occupational functioning, though the individual generally functions
well and has some meaningful interpersonal relationships.

17 - 

In the final analysis, a GAF score is a matter of judgment by the
clinician, so it is, by its nature, generally subjective in
quality. The subjective nature of GAF scores is compounded by the
fact that the symptoms upon which they are based are seldom
objectively observable; they are most often made known to the
clinician through reports, or history, from the patient. Further,
GAF scores are based on the patient's overall levels of
psychological, social, and industrial functioning, not just on
those levels of functioning attributable to the specific disorder
for which service connection has been granted. Accordingly, while
it is tempting to try to use GAF scores to quantify mental illness,
they are, in fact, of little value unless supported by the other
evidence of record.

The problem with relying exclusively on GAF scores is best
illustrated, in this case, by a July 1998 VA psychiatric
examination and an August 1998 Treatment Coordinator Note. At the
former, the veteran was assigned a GAF score of 45; a month later,
he was assigned a GAF score of 65. The problem is further
illustrated by the basis for team coordinator's assignment of a GAF
score of 40 in February 2001, a score cited by the December 2001
SSOC as the basis for an increased evaluation. Before assigning the
GAF score of 40, the doctor noted that the veteran had
transportation problems which prevented his regular attendance in
the PHP which caused him to feel trapped in his neighborhood. These
problems are not, however, related to PTSD. Indeed judging only the
PTSD symptoms themselves the veteran's symptom pattern was found to
be in the mild to moderate range, save for occasional, acute panic
attacks, or following a disturbing combat dream. Though these
symptoms affected the veteran's overall functioning, in combination
they are not reflective of severe PTSD symptomatology.

In view of the foregoing, the Board finds that the preponderance of
the evidence is against an evaluation greater than 30 percent for
any period prior to February 2, 1999, and against an evaluation
greater than 50 percent for any period since February 2, 1999.

In reaching this decision the Board considered the doctrine of
reasonable doubt, however, as the preponderance of the evidence is
against the appellant's claim, the doctrine is not for application.
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

- 18 -

ORDER

An evaluation greater than 30 percent for PTSD for any period
between September 11, 1992 and February 2, 1999, is denied. An
evaluation greater than 50 percent for PTSD for any period since
February 2, 1999, is denied.

DEREK R. BROWN 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 19 -



